Opinion issued October 7, 2014.




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00396-CV
                            ———————————
                          MARGO WHITT, Appellant
                                        V.
                        MICHAEL PATTON, Appellee



                On Appeal from the County Court at Law No. 1
                          Fort Bend County, Texas
                    Trial Court Case No. 14-CPR-026452



                          MEMORANDUM OPINION

      The parties, representing that they have reached a settlement that resolves all

pending claims between the parties, have filed a joint motion to dismiss the appeal.

No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(2); 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Higley, Bland, and Sharp.




                                         2